Exhibit 10.1

SUBLEASE

7728 Regents Road, La Jolla, California

This Sublease, dated as of this 30 day of December, 1999, is entered into by and
between WASHINGTON MUTUAL BANK, FA, (“Sublandlord”), and 1ST PACIFIC BANK, a
California state banking corporation (Proposed) and LA JOLLA ASSOCIATION
(“Subtenant”) as a Sublease under a lease dated February 10, 1987, as amended by
Amendment No. 1 dated December 18, 1995 (the “Master Lease”), entered into by
and between La Jolla Investors, as landlord (the “Landlord”), and California
Federal Savings and Loan Association, the predecessor in interest to
Sublandlord, as tenant. Sublandlord represents that a true, correct and complete
copy of the Master Lease and all amendments thereto are attached hereto as
Exhibit “A”. All terms not defined herein shall have the same meaning as in the
Master Lease.

1.                           Premises. Sublandlord hereby leases to Subtenant,
and Subtenant hereby leases from Sublandlord, the Premises leased by Sublandlord
from Landlord under the Master Lease, as shown on Exhibit “A” attached thereto.

2.                           Term. The term of this Sublease shall commence on
the day immediately following the Regulatory Date, as defined in Section 16
hereof (the “Commencement Date”). Unless earlier terminated under any provision
of the Master Lease or this Sublease, the term shall continue until December 31,
2002 (the “Term”). From the date of execution hereof (“Execution Date”) through
and including the Regulatory Date, Subtenant shall be permitted to use the
Premises, subject to all of the provisions of this Sublease and the performance
of all covenants contained herein. Such period shall be referred to herein as
the “Early Possession Period.”

3.                           Rent. Rent during the Early Possession Period shall
be a non-refundable, flat fee of $5,000 for the entire Early Possession Period,
payable upon execution hereof, and during

1


--------------------------------------------------------------------------------


such time Subtenant shall not be liable for any Additional Rent, provided,
however, that Subtenant shall pay for all gas and electrical services during
such period. From the Commencement Date until the Rent Commencement Date, as
defined herein, no Base Rent shall be due but Subtenant shall be subject to all
of the provisions of this Sublease and shall perform all covenants contained
herein, including payment of all Additional Rent. The rent commencement date
(“Rent Commencement Date”) shall be the earlier of (A) the 61st day following
the Regulatory Date, or (B) April 1, 2000. From the Rent Commencement Date until
the end of the Term, Base Rent shall be $6,000 per month, payable monthly in
advance, the first of such payments payable on the Rent Commencement Date. In
addition to the Base Rent, Subtenant shall pay as additional rent all sums
payable under Sections 5 and 13 of the Master Lease (“Additional Rent” and
together with the Base Rent, the “Rent”). If the Landlord under the Master Lease
requires payments under Sections 5 and 13 of the Master Lease to be made into an
impound account as provided in Section 42 of the Master Lease, Subtenant shall
make such payments at the times and in the manner required by such Section 42.
The Rent payable for any portion of a calendar month shall be a pro rata portion
of the Rent payable for a full calendar month. Such Rent shall be paid without
deduction or offset, in lawful money of the United States of America to
Sublandlord at Sublandlord’s address set forth in Section 14 hereof, or at such
other place as Sublandlord may designate in writing.

4.                           Security Deposit. On execution of this Sublease,
Subtenant shall deposit with Sublandlord the sum of $6,000 as a security deposit
(the “Security Deposit”) for the performance by Subtenant of the provisions of
this Sublease. If Subtenant is in default, Sublandlord may use the Security
Deposit, or any portion of it, to cure the default or to compensate the
Sublandlord for all damage sustained by Sublandlord resulting from Subtenant’s

2


--------------------------------------------------------------------------------


default. Subtenant shall immediately on demand pay to Sublandlord a sum equal to
the portion of the Security Deposit expended or applied by Sublandlord as
provided in this Section 4 so as to maintain the Security Deposit in the sum
initially deposited with the Sublandlord. If Subtenant is not in default at the
expiration or termination of this Sublease, Sublandlord shall return the
Security Deposit to Subtenant. Sublandlord’s obligations with respect to the
Security Deposit are those of a debtor and not a trustee. Sublandlord may
maintain the Security Deposit separate and apart from Sublandlord’s general and
other funds or may commingle the Security Deposit with Sublandlord’s general and
other funds. Sublandlord shall not be required to pay Subtenant any interest on
the Security Deposit.

5.                           Condition of Premises. Subtenant understands that
it will accept the Premises in its current “as is” condition and that Subtenant
will have full responsibility for making any improvements or decorations to the
Premises necessary for the use contemplated hereunder (“Improvements”).
Sublandlord shall provide a tenant improvement allowance of Fifteen Thousand
Dollars ($15,000) to be disbursed as provided in the Work Letter attached hereto
as Exhibit “B.” Any Improvements to be installed by Subtenant shall be subject
to the approval of Landlord and Sublandlord and shall be constructed in
accordance with the terms of the Work Letter, the Master Lease and applicable
laws, ordinances, rules and regulations, of any government body having
jurisdiction over the Premises. At the expiration of the Term of this Sublease,
Subtenant may (and, at Landlord’s option shall) remove from the Premises all
Improvements and Subtenant’s personal property and shall repair any damage and
perform any restoration work caused by such removal.

6.                           No Services. Sublandlord shall have no obligation
to provide any services to Subtenant, or to perform any repair or maintenance of
the Premises. To the extent the Master

3


--------------------------------------------------------------------------------


Lease obligates Landlord to provide such services or perform such work, such
obligation shall remain exclusively with Landlord, and shall not become the
obligation of Sublandlord.

7.                           Compliance with Laws. Subtenant shall comply
promptly with all applicable statutes, ordinances, rules, regulations, orders
and requirements in effect during the Term regulating Subtenant’s particular
use, occupancy or improvement of the Premises. Subtenant’s obligations under
this Section shall also include, but only to the extent made necessary by the
particular use or improvement of the Premises by Subtenant, compliance with the
Americans With Disabilities Act. Subtenant shall be fully responsible for the
cost of complying with all of the foregoing.

8.                           Incorporation by reference. The following sections
of the Master Lease are incorporated herein by reference as terms and conditions
of this Sublease as though each reference therein to “Tenant” were a reference
to Subtenant, each reference therein to “Landlord” were a reference to
Sublandlord, and each reference therein to “Lease” were a reference to this
Sublease:

(a)                                       Sections 1, 5, 6, 9, 10, 12, 13, 15,
17, 18, 20-24, 26, 27, 29, 31-41, 43.

(b)                                      Sections 8 and 11 (except that the term
“Landlord” shall mean the Landlord under the Master Lease, and not the
Sublandlord, and provided that subsection (a) shall not be applicable).

(c)                                       Section 19 (except that the term
“Landlord” shall refer to both the Landlord under the Master Lease and the
Sublandlord under this Sublease).

4


--------------------------------------------------------------------------------


(d)                                      Section 14 (except that both Landlord
under the Master Lease and Sublandlord shall be named as additional insureds
under insurance policies which Subtenant is required to obtain under this
Section).

9.                           Signage. Subject to the Landlord’s prior written
consent, Subtenant shall have the same right to signage as the Sublandlord as
provided by Section 16 of the Master Lease.

10.                     Approval. Prior to taking any action with respect to the
Premises that would require the Sublandlord to obtain the Landlord’s approval
under the Master Lease, the Subtenant must first obtain approval from both the
Sublandlord and the Landlord.

11.                     No Renewal Option. Nothing herein shall be construed as
permitting Subtenant hereunder to exercise any extension or renewal rights or to
exercise any right of first refusal to purchase the Premises or expand the
Premises, if any such rights exist, and in no event shall Sublandlord be
obligated to extend the term of the Master Lease for any reason.

12.                     Indemnity. Subtenant shall indemnify, protect, defend
and hold harmless (collectively, to “indemnify”) the Premises, Landlord and
Sublandlord and their agents, partners and lenders, from and against any and all
claims, loss of rents and/or damages, liens, judgments, penalties, attorneys’
and consultants’ fees, expenses and/or liabilities (“Damages”) arising out of,
involving, or in connection with, the use and/or occupancy of the Premises by
Subtenant, provided, however, that Subtenant shall not indemnify Landlord or
Sublandlord with respect to Damages caused by Landlord’s or Sublandlord’s gross
negligence or willful misconduct. If any action or proceeding is brought against
Landlord or Sublandlord by reason of any of the foregoing matters, Subtenant
shall upon notice defend the same at Subtenant’s expense by counsel reasonably
satisfactory to Landlord and Sublandlord, and Sublandlord shall cooperate

5


--------------------------------------------------------------------------------


with Subtenant in such defense. Landlord and Sublandlord need not have first
paid any such claim in order to be defended or indemnified.

Sublandlord shall indemnify, protect, defend and hold harmless the Subtenant and
its agents, partners and lenders, from and against any and all Damages arising
out of (i) events occurring prior to the date Subtenant first occupies the
Premises, and (ii) Sublandlord’s failure to pay Rent under the Master Lease. If
any action or proceeding is brought against Subtenant by reason of such Damages,
Sublandlord shall upon notice defend the same at Sublandlord’s expense, and
Subtenant shall cooperate with Subtenant in such defense. Subtenant need not
have first paid any such claim in order to be defended or indemnified.

13.                     Hazardous Substances. Subtenant shall not use or allow
the use of any substance which constitutes a hazardous substance under any
applicable law, rule or regulation. Notwithstanding the foregoing, Subtenant may
use any ordinary and customary materials reasonably required to be used in the
normal course of its business, so long as such use is in compliance with all
applicable laws, and does not expose the Premises or neighboring properties to
any risk of contamination or damage or expose Landlord or Sublandlord to any
liability therefor. If Subtenant knows, or has reasonable cause to believe, that
a hazardous substance has come to be located in, on, under or about the
Premises, Subtenant shall immediately give written notice of such fact to
Sublandlord, and provide Sublandlord with a copy of any report, notice, claim or
other documentation which it has concerning the presence of such hazardous
substance.

14.                     Notices. Any notice required or desired to be given
under this Sublease shall be in writing and shall be addressed to the address of
the party to be served, at the address provided in this Section. Each notice
shall be deemed effective and given (i) upon receipt, if personally delivered
(which shall include delivery by courier or overnight delivery service), (ii)

6


--------------------------------------------------------------------------------


upon being telephonically confirmed as transmitted, if sent by telegram, telefax
or telecopy, and (iii) two (2) business days after deposit in the United States
Mail, certified and postage prepaid, and properly addressed to the party to be
served. Either party hereto may from time to time, by written notice to the
other in accordance with this Section, designate a different address than that
set forth below for the purpose of Notice.

If to Sublandlord:

Washington Mutual Bank, FA
1201 Third Avenue, Suite 800
Seattle, Washington 98101
Attn: Corp. Property Services Manager

If to Subtenant:

Robert Hildt
At the Premises

15.                     Broker’s Fees. Each party represents and warrants to the
other parties that it has not engaged any broker, finder or other person who
would be entitled to any commission or fees (other than CB Richard Ellis as
Sublandlord’s broker), in respect of the negotiation, execution or delivery of
this Sublease and shall indemnify and hold harmless the other parties against
any loss, cost, liability or expense incurred by such parties as a result of any
claim asserted by any such broker, finder or other person on the basis of any
arrangements or agreements made or alleged to have been made by or on behalf of
such party.

16.                     Contingency. This Sublease is subject to and contingent
upon (a) Landlord’s execution of the Consent to Sublease in substantially the
form attached hereto within fifteen (15) days of the date hereof . In the event
Landlord does not so execute such Consent to Sublease within such time, either
party may terminate this Sublease upon written notice to the other. In addition,
in the event Subtenant does not receive approval from the applicable regulatory

7


--------------------------------------------------------------------------------


authorities to operate a banking business at the Premises on or before March 1,
2000, either Landlord or Subtenant may terminate this Lease by written notice to
the other, in which case the security deposit paid hereunder shall be refunded
to Subtenant. The date upon which such approval is given shall be referred to
herein as the “Regulatory Date.”

17.                     Ratification of Sublease. As 1st Pacific Bank is, as of
the date first written above, an entity that is incorporated and does not yet
have the requisite approvals to transact business in its name, this Sublease is
being executed by La Jolla Association, its predecessor in interest, on behalf
of 1st Pacific Bank. La Jolla Association and 1st Pacific Bank hereby agree that
1st Pacific Bank will execute the Sublease in the space provided below once it
is incorporated and receives such approvals. La Jolla Association hereby agrees
that it will indemnify Sublandlord for any and all damages, costs or expenses
incurred by Sublandlord in the event that 1st Pacific Bank fails to so execute
this Sublease after the receipt of such approvals.

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Sublease as of the day
and date first written above.

 

 

SUBLANDLORD:

 

 

 

 

 

WASHINGTON MUTUAL BANK, FA

 

 

 

 

 

 

 

 

By

 

/s/ Craig Kennedy

 

 

 

 

Name:

Craig Kennedy

 

 

 

Title:

  VICE PRESIDENT

 

 

 

 

 

 

 

 

SUBTENANT:

 

 

 

 

 

LA JOLLA ASSOCIATION

 

 

 

 

 

 

 

 

By

 

/s/ Donald W. McVay

 

 

 

 

Name:

Donald W. McVay

 

 

 

Title:

Member

 

 

 

 

 

AFTER RECEIPT OF APPROVALS:

 

 

 

 

 

1ST PACIFIC BANK OF CALIFORNIA

 

 

 

 

 

 

 

 

By

 

/s/ Robert B. Hildt

 

 

 

 

Name:

 Robert B. Hildt

 

 

 

Title:

 PRES/CEO

 

 

 

 

 

Date of execution by 1st Pacific Bank:

 

 

 

 

 

06, 05, 2000.

 

9


--------------------------------------------------------------------------------


EXHIBIT “A”

LEASE

LA JOLLA, Regents/Arriba

This Lease is entered into as of the 10th day of February, 1987, by and between
LA JOLLA INVESTORS, a general partnership, (“Landlord”), and CALIFORNIA FEDERAL
SAVINGS AND LOAN ASSOCIATION, (“Tenant”). Landlord and Tenant are hereinafter
sometimes referred to as a party or the parties.

WITNESSETH

1.                          USE. Landlord hereby leases to Tenant and Tenant
hereby hires from Landlord, solely for the purpose of conducting thereon a
savings and loan facility, and for no other purpose, those certain premises with
appurtenances described as hereinafter set forth.

2.                          PREMISES. The premises leased to Tenant, together
with appurtenances (the “Premises”), are situated in the City of San Diego,
county of San Diego, State of California. The Premises are located in a Shopping
Center (the “Shopping Center”). The Premises are crosshatched on the site plan
of the Shopping Center attached hereto as Exhibit “A” (the “Site Plan”). The
Premises shall have a frontage of approximately Fifty (50’) feet (said
measurement being from center of partition to center of partition with respect
to interior stores and from center of partition to outside wall with respect to
end locations), and a depth of approximately Sixty (60’) feet (outside
dimensions).

3.                          TERM. The term of this Lease shall be for a period
of Ten (10) years. The term of this Lease and Tenant’s obligation to pay rent,
shall commence on the earlier of the following dates: (a) the date which is
Ninety (90) days after Landlord notifies Tenant in writing that the improvements
to be provided by Landlord as set forth in Exhibit “B” attached hereto have been
substantially completed, or (b) Landlord agrees to notify Tenant approximately
sixty (60) days before Landlord’s improvements are substantially completed and
Landlord agrees to cooperate with Tenant so that Tenant may commence Tenant’s
improvement work as soon thereafter as possible. In the event the Premises are
not substantially completed and possession thereof delivered to Tenant on or
before one (1) year from the date of this Lease, then and in that event, this
Lease shall be deemed null and void, have no further force or effect, and any
security deposit made herewith shall be promptly returned to Tenant, and the
parties shall have no further obligation to each other. See Article 44.

4.                          RENTAL.

(a)                      Guaranteed Minimum Monthly Rental. Tenant shall pay to
Landlord during the term of this Lease as guaranteed minimum monthly rental for
the Premises the sum of Five Thousand Eight Hundred Fifty and no/100 ($5,850.00)
Dollars per month. Should the term of this Lease not commence on the first day
of a calendar month, the term of this Lease shall be extended for such
fractional month. In that event, Tenant shall pay rent in advance for such
fractional month on a per diem basis (calculated on the basis of a thirty (30)
day month) until the first day of the next month, and thereafter the guaranteed
minimum monthly rental shall be paid in equal installments on the first day of
each and every month in advance. All amount to be paid by Tenant to Landlord
under this Lease shall be in lawful money of the United States of America and
shall be paid without deduction or offset, prior notice or demand at the address
designated in Article 30. Any payment due from Tenant to Landlord not paid
within thirty (30) days of its due date shall be subject to a five percent (5%)
late charge.

(b)                     Increases in Guaranteed Minimum Monthly Rental.
Effective on July 1, 1988, and on July 1st of each year thereafter during the
term of this Lease, the guaranteed minimum monthly rental shall be adjusted by
multiplying the guaranteed minimum monthly rental then if effect by a fraction
(i) which fraction shall have as its numerator the Consumer Price Index for the
preceding month of June and (ii) which fraction shall have as its denominator
the Consumer Price Index for the month of June for the prior year (except during
the first year of the term of


--------------------------------------------------------------------------------


June of the prior year).  In no event shall the guaranteed minimum monthly
rental be decreased from the guaranteed minimum monthly rental in effect
immediately before each such adjustment, * The phrase “Consumer Price Index”
shall mean the Consumer Price Index For All Urban Consumers – All Items, for the
United States, as published monthly by the United States Department of Labor, in
which 1967 equals 100. If the Consumer Price Index is no longer published at an
adjustment date, then the most similar index published by any branch or
department of the United States Government shall be used, and if none is so
published, then another non-partisan index evaluating the information
theretofore used in compiling the Consumer Price Index and generally recognized
as authoritative on the impact of cost of living increases on commercial
property rentals shall be used.

5.                          REAL ESTATE TAXES AND RENTAL TAX. In addition to all
rentals herein reserved, Tenant shall pay to Landlord as additional rent
Tenant’s pro rata share of the annual real estate taxes and assessments levied
upon the Premises and the parking and common areas of the Shopping Center. Such
amount shall be paid by Tenant within ten (10) days after receipt by Tenant of a
semi-annual statement from Landlord setting forth the amount of such tax based
upon the actual tax bill received by Landlord. Landlord, at its option, shall
have the right to estimate the amount of taxes next due and to collect and
impound from Tenant on a basis not more frequently than monthly the amount of
Tenant’s estimated tax obligation, as described in Article 42.

*                    nor shall said rental be increased by more than Three
Percent (3%) at any adjustment date. Said increase limitation shall not apply
during the option periods.

2


--------------------------------------------------------------------------------


In the event the Premises and a pro rata share of the parking and common areas
are not separately assessed, the real estate taxes and assessments with respect
to the Premises and the parking and common areas shall be determined by the
ratio that the floor area of the Premises, excluding mezzanine, if any, bears to
the total floor area, excluding mezzanines, of the building or buildings which
includes the Premises and for which a separate assessment is made. In the event
such separate assessment does not reflect a pro rata share of the parking and
common areas based upon the ratio of building area to parking and common areas
shown on the Site Plan, an appropriate adjustment shall be made by Landlord in
its reasonable discretion.

The real estate taxes and assessments for the year in which this Lease commences
and ends shall be prorated. With respect to any assessment which may be levied
against or upon the Premises and which may be evidenced by improvement or other
bonds, payable in installments, only the installment payments on said assessment
shall be included in computing Tenant’s obligation for real estate taxes and
assessments.

The term “real estate taxes and assessments” as used herein shall be deemed to
mean all taxes imposed upon the real property and improvements constituting the
Premises or the Shopping Center, and all assessments levied against or which
encumber the Premises or the Shopping Center during the term of the Lease, but
shall not include personal income taxes, personal property taxes, inheritance
taxes or franchise taxes levied against Landlord, but not against the Premises
or the Shopping Center, even though such taxes may become a lien against the
Premises or the Shopping Center.

Tenant shall pay to Landlord any and all taxes and impositions imposed in lieu
of, or as a supplement to, real estate taxes and assessments, all excise,
privilege and other taxes, other than net income and estate taxes, levied or
assessed by any federal, state or local authority upon the rent and other
amounts payable by Tenant to Landlord hereunder, and Tenant shall bear any
business or license tax imposed upon Landlord by any governmental authority
which is based or measured in whole or in part by amounts charged or received by
Landlord from Tenant under this Lease.

6.                          PERSONAL PROPERTY TAXES. During the term of this
Lease, Tenant shall pay prior to delinquency all taxes assessed against and
levied upon trade fixtures, furnishings, equipment and all other personal
property of Tenant located in the Premises, and when possible Tenant shall cause
said trade fixtures, furnishings, equipment and other personal property of
Tenant to be assessed and billed separately from the real property of Landlord.
In the event any or all of Tenant’s trade fixtures, furnishings, equipment and
other personal property shall be assessed and taxed with Landlord’s real
property, Tenant shall pay to Landlord Tenant’s share of such taxes within ten
(10) days after delivery to Tenant by Landlord of a state­ment in writing
setting forth the amount of such taxes applicable to Tenant’s personal property.

7.                          CONSTRUCTION. After the execution of this Lease,
Landlord shall at its sole cost and expense commence and pursue to completion
the construction of the Premises to the extent shown on Exhibit “B” attached
hereto.

8.                          PARKING AND COMMON AREAS. The parking and common
areas of the Shopping Center shall be available for the non-exclusive use of
Tenant during the full term of this Lease and any extension of the term of this
Lease; provided that the condemnation or other taking by any public authority,
or sale in lieu of condemnation, of any or all of the parking and common areas
shall not constitute a violation of this covenant. Landlord reserves the right
to change the entrances, exits, traffic lanes and the boundaries and locations
of such parking and common areas. This Lease shall be subordinate to any
agreement existing as of the date of this Lease, or to any agreement
subsequently executed, which encumbers the real property of which the Premises
are a part, which agreement provides for reciprocal easements and restrictions
pertaining to the parking and common areas, and in the event of conflict between
the provisions of such agreement and this Lease, the provisions of said
agreement shall prevail. Provided, however, nothing therein shall cause Tenant
to pay a greater share of the parking and common areas maintenance cost than
herein provided, and provided further that there shall at all times be
maintained parking and common areas of not less than two (2) square feet of
parking and common areas for each square foot of ground floor building area
within the Shopping Center.

(a)                      Prior to the date Tenant is to occupy the Premises,
Landlord shall improve the parking and common areas.

(b)                     Landlord shall keep or cause to be kept the parking and
common areas in a neat, clean and orderly condition, properly lighted and
landscaped, and shall maintain, repair and/or replace the facilities thereof as
necessary in Landlord’s reasonable discretion. All costs incurred in connection
with the parking and common areas shall be charged to the tenants of the
Shopping Center and prorated in the manner hereinafter set forth. The phrase
“costs incurred in connection with the parking and common areas” as used herein
shall be construed to include, but not be limited to, all sums expended by
landlord in connection with the parking and

3


--------------------------------------------------------------------------------


common areas for resurfacing, repaving, painting, restriping, cleaning,
sweeping, janitorial services, planting, replanting and landscaping, electricity
and other utilities, repair and replacement of lighting standards, directional
signs and other markers and bumpers; maintenance of facilities which support the
Shopping Center which are not located in the Shopping Center; general
maintenance and repairs; personnel to implement such services and to police the
parking and common areas; required fees or charges levied pursuant to any
governmental requirements; maintenance of common utility lines; public liability
and property damage insurance on the parking and common areas, which shall be
carried and maintained by Landlord and under which Tenant shall be named as an
additional insured, with limits as determined by Landlord from time to time; and
a fee equal to ten (10%) percent of said costs to Landlord for Landlord’s
supervision of the maintenance, repair and/or replacement of parking and common
areas as hereinabove described.

Landlord shall periodically send to Tenant a statement, itemizing in reasonable
detail, the total costs incurred in connection with the parking and common
areas, and Tenant shall pay to Landlord as additional rent, Tenant’s pro rata
share of such costs within ten (10) days after receipt of said statement.
Tenant’s pro rata share shall be determined by the ratio that the number of
square feet of gross floor area in the Premises bears to the total number of
square feet of gross floor area of all buildings in the Shopping Center which
have been completed as of the commencement of the billing period. There shall be
appropriate adjustment of Tenant’s share of said expenses as of the commencement
and expiration of the term of this Lease. The term “gross floor area” shall mean
floor area with measurements from the outside of exterior walls and from the
center of interior walls, exclusive of mezzanines. Landlord may, at its option,
estimate the amount of the costs incurred in connection with the parking and
common areas next due and collect and impound from Tenant, on a basis not more
frequently than monthly, the amount of Tenant’s pro rata share as described in
Article 42.

(c)                      Tenant, for the use and benefit of Tenant, its agents,
employees, customers, licensees and subtenants, shall have the non-exclusive
right in common with Landlord, and other present and future owners, tenants, and
their agents, employees, customers, licensees and subtenants of the Shopping
Center, to use the parking and common areas during the term of this Lease, and
any extensions thereof, for ingress and egress and automobile parking and
pedestrian movement, provided, however, Tenant and Tenant’s employees shall park
their automobiles in those areas designated by Landlord for employee parking, or
at Landlord’s written request shall park their automobiles outside of the
Shopping Center.

(d)                     Tenant, in the use of parking and common areas, shall
comply with such reasonable rules and regulations as Landlord may adopt from
time to time for the orderly and proper operation of the parking and common
areas.

(e)                      Tenant shall at its expense arrange for the collection
of its trash, unless Landlord elects to provide trash collection as a part of
the maintenance of the parking and common areas, in which case trash collection
shall be a cost incurred in connection with the parking and common areas.

9.                          COMPLIANCE WITH INSURANCE REQUIREMENTS. Tenant shall
not use, or permit the Premises or any part thereof, to be used for any purpose
or purposes other than the purpose or purposes for which the Premises are hereby
leased; and no use shall be made or permitted to be made of the Premises, nor
acts done, which will increase the existing rate of insurance for the building
in which the Premises are located (once said rate is established), or cause a
cancellation of any insurance policy covering said building or any part thereof,
nor shall Tenant sell or permit to be kept, used or sold in or about the
Premises any article which may be prohibited by standard form of fire insurance
policies. Tenant shall, at Tenant’s sole cost, comply with any and all
requirements, pertaining to the use of the Premises, of any insurance
organization or company necessary for the maintenance of reasonable fire and
public liability insurance, covering said building and appurtenances. In the
event Tenant’s use of the Premises, as recited in Article 1 hereof, results in a
rate increase for the building of which the Premises are a part, Tenant shall
pay annually on the anniversary date of this Lease, as additional rent, a sum
equal to that of the additional premium occasioned by said rate increase.

10.                    FIXTURES AND ALTERATIONS. Tenant agrees to promptly
fixturize the Premises in a manner comparable to Tenant’s other savings and loan
branches. Tenant shall not thereafter make or suffer to be made, any alterations
to the Premises, or any part thereof, without the prior written consent of
Landlord, and any additions to, or alterations of, the Premises, except movable
furniture, equipment and trade fixtures, shall become at once a part of the
realty and belong to Landlord. Any personal property belonging to Tenant and
left at the Premises after the expiration or earlier termination of this Lease
shall at the option of Landlord be deemed abandoned.

4


--------------------------------------------------------------------------------


Any alteration of or improvement to the Premises shall be in conformance with
the requirements of all municipal, state and federal authorities.

11.                    MAINTENANCE AND REPAIR. Tenant shall, subject to
Landlord’s obligations hereinafter provided, at all times during the term
hereof, and at Tenant’s sole cost and expense, keep, maintain and repair the
Premises and each part thereof in good  and sanitary order and condition (except
as hereinafter provided) including without limitation, the maintenance and
repair of any storefront, doors, window casements, glazing, plumbing, pipes,
electrical wiring and conduits, and the heating, ventilating and air
conditioning system, including the maintenance of a service contract with a
reputable heating and air conditioning contractor approved by Landlord. *Tenant
shall repair any damage caused to any portion of the Premises as a result of any
criminal or attempted criminal activity such as robbery or burglary,** Tenant
shall also at its sole cost and expense make all alterations or improvements to
the Premises necessitated as a result of the requirement of any municipal, state
or federal authority. Tenant hereby waives any right which it may have to make
repairs at the expense of Landlord, and Tenant hereby waives all rights provided
for by Section 1941 of the Civil Code of the State of California to make such
repairs. By entering into the Premises, Tenant shall be deemed to have accepted
the Premises as being in good and sanitary order, condition and repair, and
Tenant agrees upon the expiration or earlier termination of this Lease to
surrender the Premises with appurtenances, in the same condition as when
received (with the addition of fixtures and leasehold improvements which have
become the property of Landlord), reasonable use and wear thereof and damage by
fire, act of God or by the elements excepted. Tenant shall periodically sweep
and clean the sidewalks adjacent to the Premises, as needed.

Landlord shall, subject to Tenant’s reimbursement of Landlord as herein
provided, maintain in good repair the exterior walls and roof of the Premises,
and sidewalks adjacent to the Premises. Tenant shall not, nor will it authorize
any person to, go onto the roof of the building of which the Premises are a
part, without the prior written consent of Landlord. Said consent will be given
only upon Landlord’s satisfaction that any repairs necessitated as a result of
Tenant’s action will be made by Tenant, at Tenant’s expense, and will be made in
such a manner so as not to invalidate any guarantee relating to said roof.
Landlord shall not be required to make any repairs to the exterior walls, roof
and sidewalks unless and until Tenant has notified Landlord in writing of the
need for such repairs and Landlord shall have had a reasonable period of time
thereafter to commence and complete said repairs. In no event shall Tenant,
without Landlord’s prior written consent, cut a hole in or other-wise penetrate
the roof, floor or walls of the Premises for any purpose. Tenant shall reimburse
Landlord, as additional rent, for Tenant’s pro rata share of the cost of all
repairs and maintenance incurred by Landlord in this Article, said pro rata
share to be determined according to the gross floor area of the Premises as it
relates to the total gross floor area of the building of which the Premises are
a part.

12.                    COMPLIANCE WITH LAWS: WASTE AND NUISANCE. Tenant shall,
at its sole cost and expense, comply with all of the requirements of all
municipal, state and federal authorities which now, may hereafter have
jurisdiction over the use of the Premises, and shall faithfully observe in said
use all municipal ordinances and state and federal statutes now in force or
which shall hereinafter be in force. The judgment of any court of competent
jurisdiction, or the admission of Tenant in any action or proceeding against
Tenant, whether Landlord be a party thereto or not, that Tenant has violated any
such order or statute in said use, shall be conclusive of that fact as between
Landlord and Tenant.

Tenant shall not commit, or suffer to be committed, any waste upon the Premises,
or any nuisance or other act or thing which may disturb the quiet enjoyment of
any other tenant in the Shopping Center.

13.                    INSURANCE. Landlord shall maintain fire and extended
coverage insurance throughout the term of this Lease in an amount equal to the
full replacement cost of the building which includes the Premises, together with
such other insurance as may be required by Landlord’s lender, around lessor
and/or by any governmental agency. At Landlord’s option such insurance may
include coverage for loss of rents and/or the peril of earthquake.

Tenant hereby waives any right of recovery from Landlord, and the fee owner of
the Shopping Center and all intervening ground lessors (the “Prior Interest
Holders”), their officers, shareholders, directors, partners, agents and
employees, and Landlord hereby waives any right of recovery from Tenant, its
officers, or employees, for any loss or damage (including incidental and
consequential loss) resulting from any of the perils insured against pursuant to
the terms of this Lease.

Tenant shall pay to Landlord, as additional rent, Tenant’s pro rata share of the
cost of said insurance, to be determined by the relationship that the gross
floor area of the Premises (excluding mezzanine) bears to the total gross floor
area of the building or buildings, excluding mezzanine for which such policy
relates. Landlord may estimate the cost of said insurance and collect and
impound Tenant’s share of said cost not more frequently than monthly as
described in Article 42.

*                    Notwithstanding the foregoing, Landlord hereby acknowledges
that Tenant shall have the right to utilize its own employees to maintain all
hearing, ventilating and air conditioning systems located on the Premises and,
if Tenant so utilizes its employees, Tenant will not be required to enter into a
service contract covering maintenance of these systems.

**             provided, however, that Landlord shall be liable to repair any
damage resulting from such criminal activity caused by the willful or negligent
conduct of Landlord, its employees or assigns.

5


--------------------------------------------------------------------------------


Tenant, if involved in food preparation and sales as a café, restaurant, or
similar use, and/or food takeout service, shall install, at its expense, such
improvements as are unique to said business as may be required by any
governmental authority, and shall install, at Tenant’s expense, fire protective
systems in grill, deep fry and cooking areas, and such system when installed
shall qualify for full fire protective credit allowed by the fire insurance
rating and regulatory body in whose jurisdiction the Premises are located.

14.                    INDEMNIFICATION OF LANDLORD - LIABILITY INSURANCE BY
TENANTS. Tenant, as a material part of the consideration to be rendered to
Landlord under this Lease, hereby waives all claims against Landlord and the
Prior Interest Holders for damage to goods, wares and merchandise, in, upon or
about the Premises and for injuries or death to persons in or about the
Premises, from any cause arising at any time. Tenant shall hold Landlord and the
Prior Interest Holders free and harmless from death or injury to any person, or
damage to the goods, wares, merchandise or other property of any person, arising
from the use of the Premises by Tenant, or from the failure of Tenant to keep
the Premises in good condition and repair, as herein provided.

During the term of this Lease, Tenant shall, at Tenant’s sole cost and expense,
but for the mutual benefit of Landlord, the Prior Interest Holders and Tenant,
maintain general public liability insurance against claims for injury or death
to persons or damage to property occurring in, upon or about the Premises and on
any sidewalks directly adjacent to the Premises. The limitation of liability of
such insurance shall be not less than Three Hundred Thousand Dollars ($300,000)
with respect to injury or death of any one person and to the limit of not less
than Five Hundred Thousand Dollars ($500,000) with respect to any one accident
and to the limit of not less than One Hundred Thousand Dollars ($100.000) with
respect to property damage. All such policies of insurance shall be written by
an insurance company approved by Landlord, and shall be issued in the name of
Landlord, the Prior Interest Holders and Tenant for the mutual and joint benefit
and protection of such parties, and such policies of insurance or copies thereof
shall be delivered to Landlord.**

15.                    FREE FROM LIENS. Tenant shall keep the Premises and the
Shopping Center free from any liens arising out of any work performed, materials
furnished, or obligations incurred by Tenant whether incurred in connection with
Tenant’s original fixturization, or subsequent alterations or repairs.

16.                    SIGNS. Tenant shall not place or permit to be placed any
sign upon the exterior, or in the windows (or within two (2) feet thereof), of
the Premises without landlord’s prior written consent, nor shall Tenant change
the color or exterior appearance of the Premises without Landlord’s prior
written consent. Landlord’s approved sign criteria drawings are attached hereto
as an Exhibit, or if not available as of the execution of this Lease shall be
provided to Tenant by Landlord prior to the commencement of the term hereof.
Tenant shall at its sole cost and expense prepare sign construction drawings, in
accordance with said criteria drawings, which shall be submitted to Landlord for
Landlord’s written approval. Tenant shall install a sign in accordance with the
approved sign construction drawings within thirty (30) days after the
commencement of the term of this Lease.*

17.                    SPECIAL SALES. Tenant shall not without Landlord’s prior
written consent display or sell merchandise outside the defined exterior walls
and permanent doorways of the Premises. Tenant shall not conduct or permit to be
conducted any sale by auction in, upon or from the Premises, whether said
auction be voluntary, involuntary, pursuant to any assignment for the benefit of
creditors, or pursuant to any bankruptcy or other insolvency proceeding. Tenant
shall not conduct a going out of business sale without Landlord’s prior written
consent.

18.                    UTILITIES. Tenant shall pay before delinquency all
charges for water, gas, heat, electricity, power, telephone service, and all
other public services and services of utilities used in, upon or about the
Premises by Tenant or any of its sub tenants, licensees or concessionaires
during the term of this Lease. If any utility is not separately metered, Tenant
shall reimburse Landlord for Tenant’s pro rata cost of said service. In the
event Tenant utilizes an inordinate amount of a utility which is not separately
metered, Tenant’s share will be appropriately adjusted.

19.                    ENTRY AND INSPECTION. Tenant shall permit Landlord, the
Prior Interest Holders and their agents to enter into and upon the Premises at
all reasonable times for the purpose of inspecting the same or for the purpose
of maintaining the building in which the Premises are located, or for the
purpose of making repairs, alterations or additions to any other portion of said
building, including the erection and maintenance of such scaffolding, canopies,
fences and props as may be required, or for the purpose of posting notices of
non-responsibility for alterations, additions or repairs of Tenant, or for the
purpose of placing upon the property in which the Premises are located any usual
or ordinary “For Sale” signs. Landlord and the Prior Interest Holders shall be
permitted to do any of the above without any rebate of rent and without any
liability to Tenant for any loss of occupation or quiet enjoyment of the
Premises thereby occasioned. Tenant shall permit Landlord, at any time within
ninety (90) days prior to the expiration of this Lease, to place upon the
Premises any usual or ordinary “For Lease” signs, and during such ninety (90)
day period Landlord or its agents may, during normal business hours, enter the
Premises and exhibit same to prospective lessees.

*                    Landlord agrees that Tenant, at Tenant’s own cost and
expense, may install the Arriba Street monument and all other building signs set
forth on Exhibit “C” hereof. In addition, Tenant shall have the right to install
window lettering or decals customary with other Cal-Fed locations. However, no
signs shall be installed until all required governmental permits and approvals
have been obtained and Tenant has paid all fees pertaining thereto.

**             Notwithstanding anything herein contained. Landlord hereby
acknowledges that Tenant shall have the right to self-insure.

6


--------------------------------------------------------------------------------


20.                    DAMAGE AND DESTRUCTION OF THE PREMISES.  In the event (a)
of partial or total destruction of the Premises or the building in which the
Premises are located during the term of this Lease which requires repairs to
either the Premises or said building, or (b) the Premises or the building in
which the Premises are located are declared unsafe or unfit for occupancy by any
authorized public authority for any reason other than Tenant’s acts, omissions,
uses or occupation, which declaration requires repairs to either the Premises or
said building. Landlord shall forthwith make said repairs, provided Tenant gives
to Landlord thirty (30) days prior written notice of necessity therefor. No such
partial destruction (including any destruction necessary in order to make
repairs required by any declaration made by any public authority) shall annul or
void this Lease, except that Tenant shall be entitled to a proportionate
reduction of guaranteed minimum monthly rental while such repairs are being
made, such proportionate reduction to be based upon the extent to which the
making of such repairs shall interfere with the business carried on by Tenant in
the Premises. However, if, (i) during the last four (4) years of the term of
this Lease the building in which the Premises are located is damaged as a result
of fire or any other insured casualty to an extent in excess of twenty-five
percent (25%) of its then replacement cost (excluding foundation(s)); or (ii)
the building is so damaged at anytime by a casualty not insured against; or
(iii) fifty percent (50%), or more, of the total floor area of the buildings in
the Shopping Center are damaged or destroyed by any casualty, at anytime,
Landlord or Tenant may within thirty (30) days following the date such damage
occurs terminate this Lease by written notice to Tenant. If Landlord, however,
elects to make repairs, and provided Landlord uses due diligence in making said
repairs, this Lease shall continue in full force and effect, and the guaranteed
minimum monthly rental shall be proportionately reduced as hereinabove provided.
If Landlord elects to terminate this Lease, all rentals shall be prorated
between Landlord and Tenant as of the date of such destruction.

In respect to any partial or total destruction (including any destruction
necessary in order to make repairs required by any such declaration of any
authorized public authority) which Landlord is obligated to repair or may elect
to repair under the terms of this Article 20, Tenant waives any statutory right
Tenant may have other­wise had to cancel this Lease as a result of such
destruction.

21.                    ASSIGNMENT AND SUBLETTING. Tenant shall not assign this
Lease, or any interest therein (including but not limited to encumbering this
Lease), and shall not sublet the Premises or any part thereof, or any right or
privilege appurtenant thereto, or permit any other person (the agents and
servants of Tenant excepted) to occupy or use the Premises, or any portion
thereof, without first obtaining the written consent of Landlord. Landlord shall
not unreasonably withhold its consent to a sublease. Consent by Landlord to one
assignment, subletting, occupation or use by another person shall not be deemed
to be a consent of any subsequent assignment, subletting, occupation or use by
another person. Consent to an assignment shall not release Tenant from liability
for the continued performance of the terms and provisions on the part of Tenant
to be kept and performed, unless Landlord specifically releases Tenant from said
liability in writing. Any assignment or subletting without the prior written
consent of Landlord shall be void, and shall, at the option of Landlord,
terminate this Lease. Neither this Lease nor any interest therein shall be
assignable, as to the interest of Tenant, by operation of law, without the prior
written consent of Landlord.

22.                    DEFAULT. If Tenant fails to make any payment required by
the provisions of this Lease, when due, or fails within thirty (30) days after
written notice thereof to correct any breach or default of the other covenants,
terms or conditions of this Lease, or if Tenant abandons the Premises before the
end of the term, Landlord shall have the right at any time thereafter to elect
to terminate this Lease and Tenant’s right to possession hereunder. Upon such
termination, Landlord shall have the right to recover against Tenant:

(a)                      The worth at the time of award of the unpaid rent which
had been earned at the time of termination;

(b)                     The worth at the time of award of the amount by which
the unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that the Tenant proves could have
been reasonably avoided;

(c)                      The worth at the time of award of the amount by which
the unpaid rent for the balance of the term after the time of award exceeds the
amount of such rental loss that the Tenant proves could be reasonably avoided;
and

(d)                     Any other amount necessary to compensate Landlord for
all the detriment proximately caused by Tenant’s failure to perform its
obligations under the Lease or which in the ordinary course of things would be
likely to result therefrom.

The “worth at the time of award” of the amounts referred to in subparagraphs (a)
and (b) above shall be computed by allowing interest at Union Bank’s prime rate
in effect from time to time (i.e. floating), but not more than the maximum rate
allowed by law. The worth at the time of award of the amount referred to in
subparagraph (c) shall be computed by discounting such amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of award, plus one
percent (1%).

7


--------------------------------------------------------------------------------


Such efforts as Landlord may make to mitigate the damages caused by Tenant’s
breach of this Lease shall not constitute a waiver of Landlord’s right to
recover damages against Tenant hereunder, nor shall anything herein contained
affect Landlord’s right to indemnification against Tenant for any liability
arising prior to the termination of this Lease for personal injuries, wrongful
death and/or property damage, and Tenant shall indemnify and hold Landlord
harmless from any such injuries and damages, including all attorney’s fees and
costs incurred by Landlord in defending any action brought against Landlord for
any recovery thereof, and in enforcing the terms and provisions of this
indemnification against Tenant.

Notwithstanding any of the foregoing, the breach of this Lease by Tenant, or an
abandonment of the Premises by Tenant, shall not constitute a termination of
this Lease, or of Tenant’s right of possession hereunder, unless and until
Landlord elects to do so, and until such time Landlord shall have the right to
enforce all of its rights and remedies under this Lease, including the right to
recover guaranteed minimum monthly rental, percentage rental, additional rent,
and all other payments to be made by Tenant hereunder, as they become due;
provided, however, that until such time as Landlord elects to terminate this
Lease, and Tenant’s right of possession hereunder, Tenant shall have the right
to sublet the Premises, subject only to the written consent of Landlord, which
consent shall not be unreasonably withheld.

As security for the performance by Tenant of all of its duties and obligations
hereunder, Tenant does hereby assign to Landlord the right, power and authority,
during the continuance of this Lease, to collect the rents, issues and profits
of the Premises, reserving unto Tenant the right, prior to any breach or default
by it hereunder, to collect and retain said rents, issues and profits as they
become due and payable. Upon any such breach or default, Landlord shall have the
right at any time thereafter, without notice except as provided for above,
either in person, by agent or by a receiver to be appointed by a court, to enter
and take possession of the Premises and collect such rents, issues and profits,
including those past due and unpaid, and apply the same, less costs and expenses
of operation and collection, including reasonable attorney’s fees, upon any
indebtedness secured hereby, and in such order as Landlord may determine.

The parties hereto agree that acts of maintenance or preservation or efforts to
re-lease the Premises, or the appointment of a receiver upon the initiative of
Landlord to protect the interests of Landlord under this Lease shall not
constitute a termination of Tenant’s right of possession for the purposes of
this paragraph, unless accompanied by a written notice from Landlord to Tenant
of Landlord’s election to so terminate.

23.                    INSOLVENCY OF TENANT. In the event all or substantially
all of Tenant’s assets are placed in the hands of a receiver or trustee, and in
the event such receivership or trusteeship shall continue for a period of ten
(10) days, or should Tenant make an assignment for the benefit of creditors, or
be adjudicated a bankrupt, or should Tenant institute any proceedings under any
state or federal bankruptcy act wherein Tenant seeks to be adjudicated a
bankrupt, or seeks to be discharged of its debts, or should any voluntary
proceeding be filed against Tenant under such bankruptcy laws and Tenant
consents thereto or acquiesces therein by pleading or default, then this Lease
or any interest in and to the Premises which Tenant may have shall not become an
asset in any of such proceedings and, in any of such events and in addition to
any and all rights or remedies of Landlord hereunder or as provided by law,
Landlord shall have the option to declare the term hereof ended, to re-enter the
Premises and take possession thereof and remove all persons therefrom, and
Tenant shall have no further claim therein or hereunder.

24.                    SURRENDER OF LEASE. The voluntary or other surrender of
this Lease by Tenant, or a mutual cancellation thereof, shall not work a merger
unless so desired by Landlord, and shall, at the option of Landlord, terminate
all or any existing sub leases or subtenancies (even though Landlord may have
consented to same), or may, at the option of Landlord, operate as an assignment
to him of any or all of such subleases or subtenancies.

25.                    SALE OF PREMISES BY LANDLORD. In the event of a sale by
Landlord of the Premises Landlord shall be released of all liability under each
of its covenants and obligations contained in or derived from this Lease arising
out of any act, occurrence or omission occurring after the consummation of such
sale; and the purchaser, at such sale or any subsequent sale of the Premises,
shall be deemed without any further agreement between the parties or their
successors in interest or between the parties and any

8


--------------------------------------------------------------------------------


successors in interest to have assumed and agreed to carry out any and all of
the covenants and obligations of Landlord under this Lease.

26.                    CONDUCT OF BUSINESS. Subject to the provisions of Article
20, hereof, Tenant shall continuously and uninterruptedly during the entire term
hereof conduct and carry on Tenant’s business in the Premises and shall keep the
Premises open for business and cause Tenant’s business to be conducted therein
during the usual business hours of each and every business day as is customary*
to be open for business; provided, however, that this provision shall not apply
if the Premises should be closed and the business of Tenant temporarily
discontinued therein on account of strikes, lockouts, or similar causes beyond
the reasonable control of Tenant (financial inability excepted), or closed for
not more than three (3) days out of respect for the memory of any deceased
officer or employee of Tenant, or the relative of any such officer or employee.
In the event Tenant fails to continuously and uninterruptedly conduct its
business as required by this Section 26, Landlord shall have, in addition to any
and all remedies herein provided, the right at its option to collect not only
the guaranteed minimum monthly rental herein provided, but supplemental rent at
the rate of one thirtieth (1/30) of the minimum guaranteed monthly rent herein
provided for each and every day that the Tenant shall fail to conduct its
business. Tenant shall at all times conduct its business in a dignified,
nonoffensive manner. The Premises shall be adequately stocked with merchandise
and shall be maintained in a neat, clean and orderly condition. No noise or
vibrations shall be emitted outside of the Premises as a result of any equipment
installed or utilized by Tenant within the Premises or as a result of Tenant’s
use of or operations at the Premises.

27.                    ATTORNEY’S FEES. If Landlord is involuntary made a party
defendant to any litigation concerning this Lease or the Premises by reason of
any act or omission of Tenant, then Tenant shall hold Landlord harmless from all
costs, liabilities, damages and expenses by reason thereof, including attorneys’
fees and all costs incurred by Landlord in such litigation.

If either Landlord or Tenant shall commence any legal proceedings against the
other with respect to any of the terms and conditions of this Lease, the
non-prevailing party therein shall pay to the other all expenses of said
litigation, including attorneys’ fees and costs as may be fixed by the court
having jurisdiction over the matter. The parties hereto agree that the State of
California is the proper jurisdiction for litigation of any matters relating to
this Lease, with venue in Orange County, and service mailed to the address of
Tenant set forth herein shall be adequate service for such litigation.

29.                    HOLDING OVER. Any holding over after the expiration of
the term of this Lease, with the consent of Landlord, shall be construed to be a
tenancy from month to month, cancellable upon thirty (30) days written notice,
upon each of the terms and conditions as existed during the last year of the
term of this Lease.

*                    for Tenant’s other branches

9


--------------------------------------------------------------------------------


30.                    NOTICES AND CONSENTS.  Notice or demand shall be given or
served, and shall not be deemed to have been duly given or served, unless in
writing and personally delivered, or forwarded by certified mail return receipt
requested, address as follows:

If to Landlord:

 

P. O. Box 3060

 

 

Newport Beach, CA [Illegible] 92658

 

 

714-760-8591

 

 

 

If to Tenant:

 

5670 Wilshire Blvd.

 

 

Los Angeles, CA 90036

 

 

ATTN: Property Management & Construction

 

Either party may change such address by written notice by certified mail to the
other.

31.                    SUCCESSORS IN INTEREST. The covenants herein contained
shall, subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of each party hereto; and if
there is more than one person or entity who is the tenant hereunder, all of such
parties shall be jointly and severally liable hereunder.

32.                    TENANT’S PERFORMANCE. Without affecting any other right
or remedy of Landlord hereunder, in the event Tenant shall fail within any time
limits which may be provided herein to complete any work or perform any other
requirements to be performed by Tenant prior to the commencement of the term
hereof, or in the event Tenant shall cause a delay in the completion of any
work, Landlord may send Tenant written notice of said default and if said
default is not corrected within ten (10) days thereafter, Landlord may, by
written notice prior to Tenant’s curing of said default, terminate this Lease.
Landlord shall be entitled to retain as liquidated damages all deposits made
hereunder and such improvements as Tenant may have annexed to the Premises which
cannot be removed without damage thereto.*

33.                    FORCE MAJEURE. If either party hereto shall be delayed or
prevented from the performance of any act required hereunder by reason of acts
of God, strikes, lock-outs, labor troubles, inability to procure materials,
restrictive governmental laws or regulations or other cause without fault and
beyond the control of the party obligated (financial inability excepted),
performance of such act shall be excused for the period of the delay and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay; provided, however, nothing in this
Article 33 contained shall excuse Tenant from the prompt payment of any rental
or other amount which Tenant is required to pay Landlord hereunder, except as
may be expressly provided elsewhere in this Lease.

34.                    PARTIAL INVALIDITY. If any term, covenant, condition or
provision of this Lease is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the provisions of this Lease
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated thereby.

35.                    MARGINAL CAPTIONS. The various headings and numbers
herein and the grouping of the provisions of this Lease into separate articles
and paragraphs are for the purpose of convenience only and shall not be
considered a pan hereof.

36.                    TIME. Time is of the essence of this Lease.

37.                    SUBORDINATION, ATTORNMENT. This Lease, at Landlord’s
option, shall be subordinate to the lien of any deed of trust or mortgage
subsequently placed upon the real property of which the Premises are a part, and
to any and all advances made on the security thereof, and to all renewals,
modifications, consolidations, replacements and extensions thereof; provided,
however, that as to the lien of any such deed of trust or mortgage Tenant’s
right to quiet possession of the Premises shall not be disturbed as a result of
such subordination. If any mortgagee, trustee or ground lessor shall elect to
have this Lease prior to the lien of its mortgage, deed of trust or ground
lease, and shall give written notice thereof to Tenant, this Lease shall be
deemed prior to such mortgage, deed of trust or ground lease, whether this Lease
is dated prior or subsequent to the date of said mortgage, deed of trust or
ground lease or the date of recording thereof.

In the event any proceedings are brought for foreclosure, or in the event of the
exercise of the power of sale under any mortgage or deed of trust made by
Landlord covering the Premises, Tenant shall attorn to the purchaser upon any
such fore­closure or sale and recognize such purchaser as Landlord under this
Lease.

If upon any sale, assignment, or hypothecation of the Shopping Center, the
Premises or the land thereunder by Landlord, or at any other time, an estoppel
certificate and/or financial statement shall be requested of Tenant, Tenant
shall, within ten (10) days thereafter, deliver such financial statement, and
such estoppel

*                    Tenant is in the process of developing a set of working
drawings for the initial interior improvements of the Premises that are
necessary for Tenant to adequately conduct its business on the Premises. It will
be the responsibility of Tenant to construct such tenant improvements and to
install any trade fixtures set forth on such working drawings. Tenant agrees to
furnish said working drawings to Landlord within one hundred twenty (120) days
of the date hereof and said working drawings shall be approved by Landlord in
its reasonable discretion.

10


--------------------------------------------------------------------------------


certificate (in recordable form) addressed to any such proposed mortgagee or
purchaser or to Landlord, certifying the requested information, including among
other things the dates of commencement and termination of this Lease, the amount
of the security deposit, if any, and that this Lease is in full force and effect
(if such be the case) and that there are no differences, offsets or defaults of
Landlord, or noting such differences, offsets or defaults as actually exist.
Tenant shall be liable for any loss or liability resulting from any incorrect
information certified, and such mortgagee and purchaser shall have the right to
rely on such estoppel certificate and financial statement. Tenant shall in the
same manner acknowledge and execute any assignment of rights to receive rents as
required by any mortgagee of Landlord.

38.                     REVISION OF SITE PLAN. Tenant acknowledges that the Site
Plan may be preliminary and that prior to the commencement of the term hereof
Landlord may revise the Site Plan and change the location of the Premises;
provided, however, relocation of the Premises shall be subject to Tenant’s
approval, which approval shall not be unreasonably withheld. In the event Tenant
does not approve said relocation, Tenant may cancel this Lease, in which event
any security deposit or prepaid rent paid by Tenant shall be refunded to Tenant,
and neither party shall thereafter have any further obligations to each other
pursuant to this Lease.

39.                     CONDEMNATION. In the event of a condemnation, or a
transfer in lieu thereof, in which twenty percent (20%) or more of the Premises
is taken, or in the event as a result of such taking or transfer in lieu
thereof, Landlord is unable to provide the parking required by Article 8 hereof,
either Landlord or Tenant may, upon written notice given within thirty (30) days
after such taking or transfer in lieu Thereof, terminate this Lease. Landlord
shall receive the entire award in such condemnation proceeding. Tenant shall not
be entitled to share in any portion of the award, and Tenant hereby expressly
waives any right or claim to any part thereof. Tenant shall, however, have the
right to claim and recover, only from the condemning authority (but not from
Landlord), any amounts necessary to reimburse Tenant for the cost of removing
stock, movable equipment and trade fixtures.

40.                     NO ORAL AGREEMENTS. This Lease covers in full each and
every agreement of every kind or nature whatsoever between the parties hereto
concerning this Lease, and all preliminary negotiations and agreements of
whatsoever kind or nature (including discussions with brokers, agents, attorneys
and/or employee of Landlord) are merged herein, and there are no oral agreements
or implied covenants.

41.                     NEGOTIATED TRANSACTION. The provisions of this Lease
shall be deemed to have been drafted by all of parties hereto.

42.                     IMPOUND FOR EXPENSES. As hereinbefore provided, Tenant
is obligated to reimburse Landlord for Tenant’s share of certain costs and
expenses, which reimbursement is payable as additional rent. Rather than bill
and collect said reimbursement in arrears, Landlord may estimate Tenant’s share
of said costs and expenses for a period not more than twelve (12) months in
advance, and may collect and impound Tenant’s estimated share in advance on a
basis not more frequently than monthly. On or before August 15th of each year,
Landlord shall provide to Tenant a reconciliation of Tenant’s account for the
twelve (12) month period ending the preceding June 30. Said reconciliation shall
set forth in reasonable detail the costs and expenses paid by Landlord, and
shall include a computation as to Tenant’s pro rata share. In the event Tenant
has overpaid its share of said costs and expenses, Landlord shall accompany said
reconciliation with a refund of said overpayment, and in the event of an
underpayment, Tenant shall pay to Landlord said underpayment within ten (10)
days after receipt of said reconciliation.

43.                     RULES AND REGULATIONS. Except in connection with the
operation of a pet store or veterinary office, no animals, birds, or pets shall
be kept in or about the premises. No video, electronic game machines, or vending
machines shall be installed, maintained, or operated within the Premises without
the written consent of the Landlord. Landlord may from time to time adopt
reasonable non-discriminatory rules and regulations with respect to the Shopping
Center.

44.                     OPTIONS TO EXTEND. See Addendum.

IN WITNESS WHEREOF, the parties have duly executed this Lease on the date first
above written at Newport Beach, California.

LANDLORD:

 

LA JOLLA INVESTORS

 

 

By:

PACIFIC DEVELOPMENT GROUP

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

CALIFORNIA FEDERAL SAVINGS AND LOAN

 

 

ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ James C. Mears

 

 

 

 

James C. Mears – Sr. Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Leslie A Lordon

 

 

 

 

Leslie A. Lordon – Asst. Secretary

 

11


--------------------------------------------------------------------------------


ADDENDUM

44.                     OPTIONS TO EXTEND.

Provided that Tenant is not then in default under the terms of this Lease,
Tenant shall have two (2) successive options to extend the term hereof, each
extension to be for a period of five (5) years. Each of said options shall be
exercised by written notice to Landlord, delivered not less than six (6) months
prior to the expiration of said term. Each of the option periods shall be on the
same terms and conditions contained herein except that the initial Guaranteed
Minimum Monthly Rental during the initial option period shall be an amount
determined by multiplying the Guaranteed Minimum Monthly Rental in effect upon
the commencement of the initial lease term by a fraction (i) which fraction
shall have as its numerator the Consumer Price Index in effect for the month
preceding the commencement of the option period and (ii) which fraction shall
have as its denominator the Consumer Price Index in effect for the month
preceding the commencement of the initial lease term. However, in no event shall
the initial Guaranteed Minimum Monthly Rental during the initial option period
be less than the Guaranteed Minimum Monthly Rental in effect immediately
preceding the commencement of the option period.

Effective on July 1st of each year during the option periods of this Lease, the
Guaranteed Minimum Monthly Rental shall be adjusted by multiplying the
Guaranteed Minimum Monthly Rental then in effect by a fraction, (i) which
fraction shall have as its numerator the Consumer Price Index for the preceding
month of June and (ii) which fraction shall have as its denominator the Consumer
Price Index for the month of June for the prior year (except during the first
year of the initial option period of this Lease, the month during which the
option period commences shall be used rather than June of the prior year).
However, in no event shall the rent be reduced below that Guaranteed Minimum
Monthly Rental in effect immediately preceding such adjustment.

The Consumer Price Index to be used is the Consumer Price Index for All Urban
Consumers - All Items, for the United States, published monthly by the United
States Department of Labor, in which 1967 equals 100. If said Consumer Price
Index is no longer published at the adjustment date, it shall be constructed by
conversion tables included in such new Index.

12


--------------------------------------------------------------------------------


[g85911ka05i001.jpg]

EXHIBIT A


--------------------------------------------------------------------------------


EXHIBIT “B”

Landlord shall provide Tenant with a “shell building” consisting only of:
exterior walls, not including the storefront (masonry and/or stud walls not
including paint, drywall or insulation), foundations (not including concrete
floor slab), roof, rear door at location to be approved by Landlord, and the
following utilities: one (1) 200-amp service to be located in a separate
electrical room and primary electrical conduits (without cable) to Tenant’s
space; one (1) four inch (4”) sewer lateral stubbed to Tenant’s space, and one
(1) one and one-half inch (1.5”) water service lateral (not including water
meter or related fees). All utilities will be stubbed and capped to the demised
premises. Tenant shall be responsible for furnishing and installing all
secondary electrical conduit and/or wiring from the point of connection of
Landlord’s work to the actual Tenant electrical panel. Tenant shall be
responsible for all fees, permits, or utilities charges necessitated by Tenant’s
use of the Premises.

Tenant agrees to complete and fixturize said Premises in accordance with plans
and specifications to be prepared by Tenant and approved by Landlord. Landlord
shall pay to Tenant the sum of THIRTY THOUSAND DOLLARS ($30,000.00) as
Landlord’s contribution to the cost of Tenant’s improve­ments, which sum shall
be paid within ten (10) days following the commencement of the term hereof.


--------------------------------------------------------------------------------


AMENDMENT NO. 1

This AMENDMENT NO. 1 is made this 18th day of December, 1995 (the “Effective
Date”) of the Lease dated February 10, 1987, by and between La Jolla/Youngman, a
general partnership (“Landlord”) and Great Western Bank, a Federal Savings Bank
(“Tenant”),

WHEREAS, the parties desire to amend the above referred Lease.

NOW, THEREFORE, said Lease is hereby amended as follows:

1.                          The language appearing as Article 3, page 1, lines
45 through 56 is hereby deleted and therefore substituted is the following
language: “3. TERM. The term of this Lease shall commence on September 1, 1987
and shall expire on December 31, 2002.” See Article 44.

2.                          Effective on January 1, 996, the Guaranteed Minimum
Monthly Rental currently being paid shall be reduced to Five Thousand Eight
Hundred Fifty Dollars ($5,850.00) per month.

3.                          The language appearing as Article 4(b), pages 1 and
2 is hereby deleted in its entirety and therefore substituted is the following
language. “4(b) INCREASES IN GUARANTEED MINIMUM MONTHLY RENTAL. Effective on
July 1, 1996 the Guaranteed Minimum Monthly Rental shall be increased to Six
Thousand Dollars ($6,000.00) per month. Effective July 1, 1997 the Guaranteed
Minimum Monthly Rental shall be increased to Six Thousand Four Hundred Twenty
Dollars ($6,420.00). Effective July 1, 1998 and each July 1st thereafter during
the term of this Lease, the Guaranteed Minimum Monthly Rental shall be adjusted
by multiplying the Guaranteed Minimum Monthly Rental then in effect by a
fraction (i) which fraction shall have as its numerator the Consumer Price Index
for the preceding month of April and (ii) and shall have as its denominator the
Consumer Price Index for the month of April for the prior year. In no event
shall the Guaranteed Minimum Monthly Rental be decreased from the Guaranteed
Minimum Monthly Rental in effect immediately before each adjustment, nor shall
the Guaranteed Minimum Monthly Rental be increased by more than three and
one-half percent (3.5%) on any adjustment date (except as hereinabove provided).
The phrase Consumer Price Index shall mean the Consumer Price Index for All
Urban Consumers - All items for the United States as published monthly by the
United States Department of Labor in which 1982-84 equals 100. If the Consumer
Price Index is no longer published at an adjustment date, then the most similar
index published by any branch or department of the United States Government
shall be used, and if none is published, then another non-partisan index
evaluating the information theretofore used in compiling the Consumer Price
Index and generally recognized as authoritative on the impact of cost of living
increases on commercial property rentals shall be used.”


--------------------------------------------------------------------------------


4.                          The language appearing as Article 44, page 12 is
hereby deleted in its entirety and therefore inserted is the following language:
“44: OPTION TO EXTEND. Provided that Tenant is not then in default under the
terms and conditions contained in this Lease, Tenant shall have the option to
extend the term of this Lease for two (2) five (5) year periods, by delivering
written notice of its election to extend the option not less than six (6) months
prior to the expiration of the then unexpired term of this Lease. Each extended
term shall be under the same terms and conditions contained in this Lease,
including specifically Section 4(b).”

5.                          In addition to the language set forth in the Master
Lease, Item 21 Assignment and Subletting, the following language shall apply:
Upon Tenant’s request for approval and submittal of a sublease agreement,
Landlord shall have up to 15 days to review and approve Tenant’s sublease
request. In the event Landlord does not response within the agreed upon 15 day
period, then the request to sublease shall be deemed approved.

This AMENDMENT NO. 1 has been executed on the date first hereinabove written.

 

“LANDLORD”

 

 

 

 

 

LA JOLLA INVESTORS,

 

 

a California general partnership

 

 

 

By:

/s/ Steven Park Grant

 

 

 

 

Steven Park Grant, Trustee

 

 

 

of the Grant Family Trust of 1991

 

 

 

By:

/s/ Steven Park Grant

 

 

 

 

Steven Park Grant, Trustee

 

 

 

of the Steven Park Grant, Jr. Trust,

 

 

 

Dated January 27, 1986

 

 

 

By:

/s/ Steven Park Grant

 

 

 

 

Steven Park Grant, Trustee

 

 

 

of the Catherine Louise Grant Trust,

 

 

 

Dated January 27, 1986

 

 

 

By:

/s/ Steven Park Grant

 

 

 

 

Steven Park Grant, Trustee

 

 

 

of the Robert Rollins Grant Trust,

 

 

 

Dated January 27, 1986

 

 

 

 

 

 

 

 

YOUNGMAN TRUST

 

 

 

 

 

/s/ Arn K. Youngman

 

 

 

Arn K. Youngman

 

 

 

 

 

 

 

 

TENANT

 

 

 

 

 

GREAT WESTERN BANK,

 

 

a Federal Savings Bank

 

 

 

 

 

By:

/s/ Sharon Driben

 

 

 

 

Regional V.P.

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT “B”

WORKLETTER AGREEMENT

All capitalized terms herein that are defined in the Sublease to which this
Exhibit is attached shall have the meanings provided for them in the Sublease.
The term “Subtenant’s Work” shall mean any work performed by Subtenant, whether
Subtenant’s work with respect to Initial Subtenant’s Improvements, if
applicable, or work subsequent thereto. In addition to all the requirements
herein, Subtenant’s Work shall comply in all respects with the Master Lease.

SECTION I                                                                      
DELIVERY OF PREMISES BY SUBLANDLORD

1.         Except as otherwise specifically set forth in the Sublease, Subtenant
shall take the Premises in the presently existing “AS IS” condition and all work
to be performed at the Premises shall be performed by Subtenant at Subtenant’s
sole cost and expense.

2.         Sublandlord does not warrant any information Sublandlord may have
furnished or will furnish Subtenant regarding the Premises. It shall be
Subtenant’s responsibility to verify existing field conditions and measurements
of the Premises, prior to the Commencement Date. Subtenant’s failure to verify
the existing conditions and measurements of the Premises shall not relieve
Subtenant of any expenses or responsibilities resulting from such failure, nor
shall Sublandlord have any liability or obligations to Subtenant arising from
such failure.

SECTION II                                                                  
SUBTENANT’S WORK

1.         Subtenant shall perform Subtenant’s Work in accordance with all laws,
rules and ordinances (“Laws”) applicable to the Premises, including, without
limitation, the building codes of the jurisdiction in which the Premises is
located and all requirements of the American With Disabilities Act.

2.         Subtenant’s Work and, except to the extent as may be specifically
otherwise provided in the Sublease, all subsequent work in the Premises which
Subtenant may wish to perform, shall be subject to the advance written approval
by Sublandlord, which approval shall not be unreasonably withheld, conditioned
or delayed.

3.         Subtenant shall, prior to commencement of Subtenant’s Work and at
Subtenant’s sole cost and expense, obtain all required building and other
permits and post said permits at the Premises as required.

4.         The loads imposed by Subtenant’s Work (including dead and live loads)
shall not exceed the allowable load capacity of the existing structural systems
and components thereof. Subtenant shall ensure at its sole cost that all floors
in the Premises remain level at all times.

5.         Subtenant shall use only new or like-new materials for Subtenant’s
Work, including improvements, equipment, trade fixtures and all other fixtures.
Notwithstanding the foregoing, Subtenant may reuse portions of existing
improvements subject to Sublandlord’s prior written approval, which approval not
to be unreasonably withheld, conditioned or delayed, provided that said approval
shall in no manner relieve Subtenant from the requirement that Subtenant’s Work
comply with this Sublease and all applicable laws. Sublandlord makes no warranty
or representation as to the condition or suitability of existing improvements
reused by Subtenant.


--------------------------------------------------------------------------------


6.         Subtenant shall make no marks or penetrations into the roof, upper
floor decks, exterior walls, or floors, unless approved by Sublandlord in
advance, which approval shall not be unreasonably withheld, conditioned or
delayed.

7.         If any Subtenant’s Work being performed by Subtenant to connect to
utilities requires access through space occupied by any other tenant or
otherwise will affect any other tenant and Sublandlord has approved such
Subtenant’s Work, Subtenant shall be responsible for coordinating such Work with
such other tenant, restoring said tenant’s premises to its original condition
following such Work, repairing any damages to said Subtenant’s personal property
and compensating said other tenant for any costs or expenses incurred by it on
account of such Work.

8.         Subtenant shall retain Sublandlord’s and/or Master Lessor’s
identification signs or, at Subtenant’s cost, provide new signs for
Sublandlord’s and/or Master Lessor’s utilities, valves, and other such devices
in the Premises.

9.         Sublandlord may, at its election, require testing as to the affect of
Subtenant’s Work on the structural components of the building (the “Building”)
and/or the Premises and major Building systems (i.e., fire/life safety issues,
code compliance, and plumbing and electrical systems), and Subtenant shall
cooperate with any reasonable testing procedure.

10.       No approval from Sublandlord with respect to any aspect of Subtenant’s
Work shall be valid unless in writing and signed by an authorized representative
of Sublandlord.

11.       Subtenant acknowledges that the Sublease Commencement Date shall not
be delayed due solely to the fact that Subtenant’s Work has not been completed
by such dates or due solely to the fact that Subtenant is not open for business
as of such dates.

SECTION III                     PROCEDURES AND SCHEDULES FOR THE COMPLETION OF
PLANS  AND SPECIFICATIONS

1.         Subtenant shall submit to Sublandlord such information on Subtenant’s
planned electrical and mechanical usages at the Premises as may be reasonably
requested by Sublandlord (herein referred to as “Plans”). Subtenant shall
accurately indicate on the Plans any existing equipment or conditions that
Subtenant proposes to reuse.

2.         Subtenant shall submit its Plans to Sublandlord prior to commencement
of any work. The Plans shall include interior floor plans, mechanical plans,
electrical plans, plumbing plans, and signage design, size and location.
Sublandlord shall use reasonable efforts to send notification to Subtenant that
it approves or disapproves the Plans within ten (10) business days after receipt
thereof (Sublandlord’s approval not to be unreasonably withheld). If Sublandlord
disapproves, Subtenant shall within ten (10) days after receipt of Sublandlord’s
disapproval, send Sublandlord revised Plans addressing Sublandlord’s comments.
This procedure shall be repeated until Sublandlord has approved the Plans.

3.         The approval by Sublandlord or Sublandlord’s agent of the Plans shall
not constitute an implication, representation or certification by Sublandlord or
Sublandlord’s agent that the Plans are accurate, sufficient, efficient or in
compliance with insurance and indemnity requirements, or any Laws the
responsibility for which belongs solely to Subtenant.

2


--------------------------------------------------------------------------------


SECTION IV                                                              PERMITS
AND APPROVALS

Subtenant, at Subtenant’s cost, shall apply for, seek and obtain all permits,
licenses and approvals required for applicable governmental entities for
construction of Subtenant’s Work. Copies of all such permits and approvals shall
be submitted to Sublandlord before any construction work for Subtenant’s Work
commences. Subtenant’s Work shall comply in all respects with the following: (i)
the Code and other state, federal, city or quasi-governmental laws, codes,
ordinances and regulations, as each may apply according to the rulings of the
controlling public official, agent or other person; (ii) applicable standards of
the American Insurance Association (formerly, the National Board of Fire
Underwriters) and the National Electrical Code; and (iii) Project material
manufacturer’s specifications.

SECTION V                                                                 
CONSTRUCTION

1.         Subtenant hereby appoints Robert Hildt (“Subtenant’s Representative”)
to act on its behalf and represent its interests with respect to all matters
requiring Subtenant actions in this Agreement. All matters requiring the
consent, authorization or other actions by Subtenant with respect to matters set
forth in this Agreement shall be in writing and signed by the Subtenant’s
Representative. No consent, authorization, or other action by Subtenant with
respect to the matters set forth in this Agreement shall bind Subtenant unless
in writing and signed by the Subtenant’s Representative. Sublandlord hereby
appoints                         to act on its behalf and represent its
interests with respect to all matters requiring Sublandlord action in this
Agreement (“Sublandlord’s Representative”). All matters requiring the consent,
authorization or other actions by Sublandlord with respect to matters set forth
in this Agreement shall be in writing and signed by the Sublandlord’s
Representative. No consent, authorization, or other action by Sublandlord with
respect to the matters set forth in this Agreement shall bind Sublandlord unless
in writing and signed by the Sublandlord’s Representative.

2.         Prior to commencement of Subtenant’s Work at the Premises, Subtenant
shall, in addition to complying with all other terms and conditions herein,
furnish Sublandlord the following:

a.        Evidence of insurance evidencing the insurance required of Subtenant
and Subtenant’s general contractors as provided in this Exhibit.

b.        A copy of the building permit(s), license(s) and approvals.

3.         Subtenant shall coordinate Subtenant’s Work with other construction
work at the Building, if any.

4.         Prior to the commencement of construction, Sublandlord shall have the
right to post, in a conspicuous location, on the Premises, a notice of
non-responsibility.

5.         Subtenant shall place all trash in trash containers at a pick-up area
or areas designated by Sublandlord. Subtenant shall furnish its own trash
containers at its cost unless Sublandlord elects to furnish the containers.
Subtenant shall provide trash removal service at Subtenant’s own cost from the
pick-up areas unless Sublandlord elects to provide the trash removal service.
Subtenant shall not permit trash to accumulate within the Premises or in the
Common Areas or exterior areas of the Building. Subtenant shall be solely
responsible for removal from the

3


--------------------------------------------------------------------------------


Premises and legal disposal of any containers considered as hazardous waste by
applicable law and Subtenant shall take all precautions to assure that such
containers are not placed in Sublandlord’s disposal containers.

6.         All Subtenant’s Work shall be performed so as to cause the least
possible interference with Sublandlord’s existing business operations in the
Building and other Subtenants of the Building, if applicable, and Sublandlord
shall have the right to impose reasonable requirements with respect to timing
and performance of the Work in order to minimize such interference. Subtenant’s
Work causing noise, odor or vibration at the Premises (e.g., concrete cutting)
shall be performed only during hours as directed by Sublandlord.

7.         Construction equipment and materials are to be located in confined
areas and truck traffic is to be routed to and from the site as directed by
Sublandlord so as not to burden the construction or operation of the Building.
All Work shall be confined to the Premises.

8.         Subtenant shall cause its general contractor and all subcontractors
to maintain during the construction period the following insurance: (i)
commercial general liability insurance, with limits of not less than $2,000,000
per occurrence (the portion of such coverage over $1,000,000 may be provided
under an umbrella or excess liability policy), for personal injury, bodily
injury or death or property damage or destruction, arising out of or relating to
the contractor’s work at or in connection with the Premises and completed
operations for one (1) year following job completion and shall provide for a
waiver of subrogation by the insurance company; (ii) worker’s compensation
insurance with respect to each contractor’s workers at the site or involved in
the Subtenant’s Work, in the amount required by statute; (iii) employer’s
liability insurance in the amount of at least $1,000,000 per accident and at
least $1,000,000 for disease, each employee; (iv) comprehensive automobile
liability insurance covering all owned, hired or non-owned vehicles, including
the loading and unloading thereof, with limits of not less than $2,000,000 per
occurrence (the portion of such coverage over $1,000,000 may be proved under an
umbrella or excess liability policy); and (v) builder’s risk property insurance
upon the entire Subtenant’s Work to the full replacement cost value thereof.
Sublandlord, Sublandlord’s managing agent, Master Lessor and other such parties
as designated by Sublandlord, shall be additional insureds under the insurance
required under clause (i) of this paragraph, naming owner/Sublandlord,
Subtenant, general contractor, and all subcontractors. All insurance required
hereunder shall be provided by responsible insurers rated at least “A” and
“VIII” in the then current edition of Best’s Key Rating Insurance Guide and
shall be licensed in the State in which the Building is located. Subtenant shall
provide, or cause its contractors to provide, evidence of such insurance prior
to any Subtenant’s Work being performed at the Premises. Such evidence shall
state that the coverage may not be changed or cancelled without at least thirty
(30) day’s prior written notice to Sublandlord. Certificates for all insurance
carried pursuant to this section shall be delivered to Sublandlord before the
commencement of any of Subtenant’s Work and before any equipment is moved onto
or adjacent to the Premises for the purposes of such Subtenant’s Work.

9.         Upon substantial completion of Subtenant Improvements, as evidenced
by a Subtenant certificate of occupancy or a temporary certificate of occupancy
for the Premises, Subtenant shall notify Sublandlord. Subtenant shall furnish
Sublandlord a copy of a certificate of occupancy for the Premises before
Subtenant opens for business.

4


--------------------------------------------------------------------------------


10.       Costs of all Subtenant Work shall be paid promptly by Subtenant, and
Subtenant shall have no authority to cause liens or other encumbrances to attach
as to the Premises. Subtenant shall reimburse Sublandlord for the reasonable
fees and expenses payable by Sublandlord in connection with Sublandlord’s
approvals and inspections hereunder. Prior to Subtenant’s opening for business,
Subtenant shall deliver to Sublandlord mechanic’s lien reSubleases or other
evidence reasonably satisfactory to Sublandlord that no liens have been filed in
connection with the Subtenant’s Work and that no liens can reasonably be
expected to be filed.

11.       Sublandlord shall have the right to inspect the Subtenant Work at all
times, provided however, that Sublandlord’s failure to inspect the Subtenant
Work shall in no event constitute a waiver of any of Sublandlord’s rights
hereunder nor shall Sublandlord’s inspection of the Subtenant’s Work constitute
Sublandlord’s approval of the same. In addition, if the laws, ordinances, rules,
regulations or orders of any public authority having jurisdiction require any of
the Subtenant’s work to be inspected, tested or approved, Subtenant shall give
Sublandlord timely notice of its readiness and of the date arranged in order
that Sublandlord may observe such inspection, testing or approval. Subtenant
shall reimburse Sublandlord for the reasonable fees and expenses payable by
Sublandlord’s inspection hereunder. Should Sublandlord disapprove any portion of
the Subtenant’s Work, Sublandlord shall notify Subtenant in writing of such
disapproval and shall specify the items disapproved. Any defects or deviations
in, and/or disapproved by Sublandlord of, the Subtenant’s Work shall be
rectified by Subtenant at no expense to Sublandlord, provided however, that in
the event Sublandlord determines that a defect or deviation exists or
disapproves of any matter in connection with any portion of the Subtenant’s Work
and such defect, deviation or matter might adversely affect the mechanical,
electrical, plumbing, heating, ventilating and air conditioning or life-safety
systems of the Project, the structure or exterior appearance of the Project or
any other Subtenant’s use of such other Subtenant’s Subleased premises,
Sublandlord may, take such action as Sublandlord deems necessary, at Subtenant’s
expense and without incurring any liability on Sublandlord’s part, to correct
any such defect, deviation and/or matter, including, without limitation, causing
the cessation of performance of the construction of the Subtenant’s Work until
such tine as the defect, deviation and/or matter is corrected to Sublandlord’s
satisfaction.

12.       Subtenant’s indemnity of Sublandlord as set forth in the Sublease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Subtenant or
Subtenant’s Agent, or anyone directly or indirectly employed by any of them, or
in connection with Subtenant’s non-payment of any amount arising out of the
Subtenant’s Work and/or Subtenant’s disapproval of all or any portion of any
request for payment. Such indemnity by Subtenant, as set forth in this Sublease,
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to Sublandlord’s performance of any
ministerial acts reasonably necessary (i) to permit Subtenant to complete the
Subtenant Work, and (ii) to enable Subtenant to obtain any permit or certificate
of occupancy for the Premises.

13.       Unless otherwise indicated, all references herein to a “number of
days” shall mean and refer to calendar days. If any item requiring approval is
timely disapproved by Sublandlord, the procedure for preparation of the document
and approval thereof shall be repeated until the document is approved by
Sublandlord.

5


--------------------------------------------------------------------------------


14.       Notwithstanding any provision to the contrary contained in this
Sublease, if an event of default as described in the Sublease or this Agreement
has occurred at any time on or before the substantial completion of the
Premises, then all other obligations of Sublandlord under the terms of this
Agreement shall be forgiven until such time as such default is cured pursuant to
the terms of this Sublease (in which case, Subtenant shall be responsible for
any delay in the substantial completion of the Premises caused by such inaction
by Sublandlord).

15.       Sublandlord shall have no responsibility for the Subtenant’s Work and
Subtenant will remedy, at Subtenant’s own expense, and be responsible for any
and all defects in the Subtenant’s Work that may appear during or after the
completion thereof whether the same shall affect the Subtenant’s Work in
particular or any part of the Premises in general. Subtenant shall indemnify,
hold harmless and reimburse Sublandlord for any costs or expenses incurred by
Sublandlord by reason of any defect in any portion of the Subtenant’s Work
constructed by Subtenant or Subtenant’s contractor or subcontractors, or by
reason of inadequate cleanup following completion of the Subtenant’s Work.

16.       All of Subtenant’s contractors, subcontractors, employees, servants
and agents must work in harmony with all shall not interfere with any labor
employed by Sublandlord, or Sublandlord’s contractors or by any other Subtenant
or its contractors with respect to any portion of the Project. Nothing in this
Agreement shall, however, require Subtenant to use union labor.

17.       Any work to be performed in areas adjacent to the Premises shall be
performed only after obtaining Sublandlord’s express written permission, which
shall not be unreasonably withheld, conditioned or delayed, and shall be done
only if an agent or employee of Sublandlord is present; Subtenant will reimburse
Sublandlord for the expense of any such employee or agent.

18.       Subtenant agrees to be entirely responsible for the maintenance or the
balancing of any heating, ventilating or air conditioning system installed by
Subtenant and/or maintenance of the electrical or plumbing work installed by
Subtenant and/or for maintenance of lighting fixtures, partitions, doors,
hardware or any other installations made by Subtenant.

Sublandlord will not check Subtenant drawings for building code compliance.
Approval of the Construction Drawings by Sublandlord is not a representation
that the drawings are in compliance with the requirements of governing
authorities, and it shall be Subtenant’s responsibility to meet and comply with
all federal, state, and local code requirements. Approval of the Construction
Drawings does not constitute assumption of responsibility by Sublandlord or its
architect for their accuracy, sufficiency or efficiency, and Subtenant shall be
solely responsible for such matters.

SECTION VI                                                             
SUBTENANT IMPROVEMENT ALLOWANCE

Subtenant shall be entitled to a one-time payment by Sublandlord of an allowance
in the maximum amount of $15,000 (the “Subtenant Improvement Allowance”) for the
costs related to the design and actual cost of the Subtenant’s Initial
Improvements, but payment or nonpayment thereof shall not relieve Subtenant of
its responsibility and pay for all costs of the Subtenant’s Work. In no event
shall Sublandlord have any obligation to disburse the Subtenant Improvement
Allowance to Subtenant for any purpose other than Subtenant’s Work. In no event

6


--------------------------------------------------------------------------------


shall Sublandlord be obligated to make disbursements pursuant to this Workletter
Agreement in an amount in a total amount which exceeds the Subtenant Improvement
Allowance. No credit shall be given to Subtenant if the cost of the Subtenant’s
Initial Improvements is less than the Subtenant Improvement Allowance.

The Subtenant Improvement Allowance shall be paid to Subtenant within sixty (60)
days after mutual execution hereof, provided that Subtenant is not then in
default and Subtenant has delivered to Sublandlord the following:

a.        Copies of any building permits required for the Subtenant’s
Improvement Allowance;

b.        Policies or evidences thereof of all insurance required to be
maintained by Subtenant and its contractors;

c.        Reasonable evidence that Subtenant has theretofore performed, in
accordance with the Plans and other provisions of this Sublease, costing an
amount at least equal to the amount of the Subtenant Improvement Allowance;

d.        Copies of invoices for such work marked “paid” by contractors and
material suppliers; and

e.        Mechanic’s lien reSubleases from the general and all other contractors
to the extent of the Subtenant Improvement Allowance, along with other evidence
reasonably satisfactory to Sublandlord that no liens have been filed in
connection with the Subtenant’s Intial Improvements and that no liens can
reasonably be expected to be filed.

Within thirty (30) days after completion of Subtenant’s Initial Improvements,
Subtenant shall provide the following to Sublandlord:

f.         Final copy of Subtenant’s As-Built Plans (with changes, if any, noted
from the final approved Plans); and

g.        Certificate of Occupancy.

Sublandlord is authorized, at Sublandlord’s election, to disburse funds from the
Subtenant Improvement Allowance on Subtenant’s behalf to Subtenants Contractor,
Subtenant’s architect, Subtenant’s engineer, or any subcontractor, materials
supplier or other party entitled to compensation in connection with Subtenant’s
Work. Sublandlord shall provide Subtenant with a notice, together with copies of
invoices and other appropriate documentation, identifying payments made from the
Subtenant Improvement Allowance and stating the amount remaining in the
Subtenant Improvement Allowance.

Subtenant may apply for and may receive a certificate of occupancy or temporary
certificate of occupancy for the Premises, and thereby obtain substantial
completion of the Subtenant’s Work, at a time when punch list items have yet to
be completed. The Subtenant’s Work shall be deemed to be substantially complete
even though such “punch list” items still remain to be performed.

7


--------------------------------------------------------------------------------


At its option, Sublandlord, at any time within three (3) years after final
disbursement of the Subtenant Improvement Allowance to Subtenant, and upon at
least ten (10) days prior written notice to Subtenant, may cause an audit to be
made of Subtenant’s books and records relating to Subtenant’s expenditures in
connection with the construction of the Subtenant’s Work. Subtenant shall
maintain complete and accurate books and records in accordance with generally
accepted accounting principles of these expenditures for at least three (3)
years. Subtenant shall make available to Sublandlord’s auditor at the Premises
within ten (10) business days following Sublandlord’s notice requiring the
audit, all books and records maintained by Subtenant pertaining to the
construction and completion of the Subtenant’s Work. In addition to all other
remedies which Sublandlord may have pursuant to the Sublease, Sublandlord may
recover from Subtenant the reasonable cost of its audit if the audit discloses
that Subtenant falsely reported to Sublandlord expenditures which were not in
fact made or falsely reported a material amount of any expenditure or the
aggregate expenditures.

8


--------------------------------------------------------------------------------


EXHIBIT “A”

ASSIGNMENT OF LEASE

This Assignment of Lease (the “Assignment”) is made effective November 8, 1992,
by and among LA JOLLA INVESTORS, a general partnership (“Lessor”), CALIFORNIA
FEDERAL BANK, A FEDERAL SAVINGS BANK (“Assignor”) and GREAT WESTERN BANK, A
FEDERAL SAVINGS BANK (“Assignee”), which agree as follows:

1.                          Recitals. This Assignment is made with reference to
the following facts and objectives:

A.                     Lessor and Assignor did enter into a lease (the “Lease”)
dated February 10, 1987 for a certain premises located in the La Jolla Colony
Plaza in San Diego, California, which premises are more particularly described
in the Lease.

B.                       Assignor desires to assign all its rights, title and
interest in the Lease to Assignee.

C.                       Lessor desires to consent to the proposed Assignment on
the conditions set forth in this Agreement.

2.                          Effective Date of Assignment. This Assignment shall
take effect and Assignor shall give possession of the Premises to Assignee as of
November 8, 1992.

3.                          Assignment and Assumption. Assignor assigns and
transfers to Assignee all its rights, title and interest in the Lease. Assignee
accepts the assignment and assumes and agrees to perform, from the date the
assignment becomes effective, as a direct obligation to Lessor, all provisions
of the Lease, including but not limited to the duty to pay rent and other
charges as provided in the Lease.

4.                          Lessor’s Consent. Provided all of the obligations
and duties of Assignor under the Lease are current and not in default on the
effective date of the assignment, Lessor hereby consents to the assignment on
the terms and conditions set forth herein; provided, however such consent shall
not release Assignor from its duties under the Lease.

5.                          Indemnities. Assignee shall indemnify and hold
Assignor harmless from any and all damages, losses and liabilities of any nature
resulting from any and all claims arising in connection with the Lease on or
after the effective date of this Assignment, including, without limitation, (1)
legal fees, costs and expenses of any nature resulting from any and all claims
made in


--------------------------------------------------------------------------------


connection with the Lease on or after [Illegible] effective date or this
Assignment; and (2) any and all claims and/or demands for payment and/or
performance made by the Lessor against Assignor resulting from Assignee’s actual
or alleged failure to perform or to comply with any provisions of the Lease,
regardless of the basis for the Assignee’s actual or alleged failure to perform
or comply, provided that any such claims and/or demands arise in connection with
the Lease arise on or after the effective date of this Assignment, including,
without limitation, (1) legal fees, costs and expenses of any nature resulting
from any and all claims made in connection with the Lease on or after the
effective date of this Assignment; and (2) any and all claims and/or demands for
payment and/or performance made by the Lessor against Assignor resulting from
Assignee’s actual or alleged failure to perform or to comply with any provisions
of the Lease, regardless of the basis for the Assignee’s actual or alleged
failure to perform or comply, provided that any such claims and/or demands arise
in connection with the Lease, arose prior to the effective date of Assignment.

6.                          Prepaid Rent/Security Deposit. Assignor and Assignee
acknowledge to each other that no money has been paid as prepaid rent or
security deposit. Rent shall be prorated between Assignor and Assignee not later
than the effective date hereof.

Rent, for the purposes of this Assignment, shall mean minimum monthly rent,
percentage rent, prepaid rent, security deposit, real property taxes and
assessments, common area charges, operating costs, insurance, advertising
charges, utilities and similar charges payable by Assignor to Lessor.

7.                          Miscellaneous.

A.                     Attorneys’ Fees. If any party commences an action against
any of the parties arising out of or in connection with this Assignment, the
prevailing party or parties shall be entitled to recover from the losing party
or parties reasonable attorneys’ fees and costs of suit.

B.                       Notice. Any notice demand, request, consent, approval,
or communication that either party desires or is required to give to the other
party or any other person shall be in writing either served personally or sent
by prepaid, first class mail, and addressed to the other party at the address
set forth below:

Assignor:

California Federal Bank, F.S.B.
5700 Wilshire Boulevard
Suite 232B
Los Angeles, CA 90036

 

Attn:

Edward S. Streeter
Vice President,
Branch Planning & Acquisitions

 


--------------------------------------------------------------------------------


 

Assignee:

Great Western Bank, F.S.B
9200 Oakdale Avenue, Fourth Floor
Chatsworth, CA 91311
Attn: Lease Administration

 

 

Lessor:

La Jolla Investors
P.O. Box 3060
Newport Beach, CA 92658
Attn: Steven P. Grant

 

Any party may change its address by notifying the other parties of the change of
address. Notice shall be deemed communicated within five (5) business days from
the time of mailing if mailed as provided in this paragraph, or upon delivery if
served personally.

C.                       Successors. This Assignment shall, subject to any
requirements of the Lease, be binding on and inure to the benefit of the parties
and their successors and assigns.

D.                      Counterparts. This Assignment may be executed in one or
more counterparts, all of which taken together shall constitute an instrument.

LESSOR:

 

LA JOLIA INVESTORS

 

 

 

By:

/s/ Steven Grant, Trustee

 

 

 

 

Its:

General Partner

 

 

 

 

Date:

8/14/92

 

 

 

 

ASSIGNOR:

 

CALIFORNIA FEDERAL BANK, F.S.B.

 

 

 

 

By:

/s/ Edward Streeter

 

 

 

 

Its:

Vice President

 

 

 

 

Date:

8/4/92

 

 

 

 

ASSIGNEE:

 

GREAT WESTERN BANK. F.S.B.

 

 

 

 

By:

/s/ H. Arthur West

 

 

 

 

Its:

Vice President

 

 

 

 

Date:

7 Aug. ’92

 


--------------------------------------------------------------------------------